DETAILED ACTION
Claim Analysis - 35 USC § 101
	Independent claims 1, 23, and 31 each recite a non-transitory computer readable medium that comprises instructions to cause a computer system to perform a series of steps. The claims are directed to a statutory class of a product. The claims do not recite a judicial exception because the claimed functional steps is not a mental process capable being performed by a human. Specifically, the step of “perform an imaging simulation using a model of, or for, the lithography system and the reference values to arrive at imaging results,” would not practically be performed by the human mind because of the complexity of the simulating an imaging result of lithographic apparatus.
Terminal Disclaimer
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,921,485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean-Paul Hoffman on 8 February 2022.
The application has been amended as follows:


Allowable Subject Matter
Claims 1 and 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach “based at least on the imaging results and measured results from a substrate processed using the other lithography system, determine a variation of a value of one or more parameters of, or for, the other lithography system such that the varied value of the one or more parameters of, or for, the other lithography system enable the other lithography system to realize, as a best match or within a predefined error criteria, the desired imaging condition of the target pattern,” as recited in claim 1,  “based at least on the imaging results and the measurement results, determine a variation of a value of one or more parameters of, or for, the lithography system that correspond to the reference values such that the varied value of the one or more parameters of, or for, the lithography system at least in part define, as a best match or within a predefined error criteria, the desired imaging condition of the target pattern,” as recited in claim 23, “based at least on the first and second sets of imaging results and measured results from a substrate exposed using the other lithography system, determine a variation of a value of one or more parameters of, or for, the other lithography system to enable the other lithography system to realize, as a best match or within a predefined error criteria, a desired imaging condition of a target pattern,” as recited in claim 31. Claims 16-22, 22-30, and 32-35 depend respectively therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759